Title: From John Quincy Adams, 14 April 1815
From: Adams, John Quincy
To: 


				
					
					April the 14.  1815
				
				It appears that Samuel Adams had a grant of lands made to him, by the town of Chelmsford, A.D. 1656, in consideration of his erecting the first mills in said town, and that he married his wife from Cambridge by the name of Sparhawk A.D. 1662; who deceased A.D. 1688 leaving a son by the name of Joseph, born A.D. 1672, who deceased A.D. 1717. Joseph had three sons, viz. Joseph, Jonas and Benjamin, which last was my grandfather, who was born A.D. 1701, and afterwards was engaged in the Old French War, as it was called, from which he did not return, leaving four sons of whom William was my father, who was born A.D. 1732, and deceased 1766, leaving two sons, viz. Solomon  and William, the last of whom, extracted these particulars from the records of the Town of the earliest dates, and was born A.D. 1762, and has ten children, of whom five are sons, named William, Solomon, John R. Benja: and Thomas J. and five are daughters—The above granted inheritance, has been continued down through the male line to the present day in the name of JosephThere doth further appear on the town records of about the same date of Samuel one Thomas Adams an active man who had lands granted him in town A.D. 1659 who is supposed to be brother to the above named Samuel—
				
					
				
				
					Samuel 1656Thomas. 16591672Joseph1701Benjamin Joseph—Jonas and1732 William1762William—(Solomon andWilliam, Solomon, John R. Benjn. and Thomas J.
				
			